Title: John Barnes to Thomas Jefferson, 1 February 1819
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa 1t feby 1819
            
            This morning the Honble Rufus King of the Senate called on me to make inquirey into the particulars of the late Genl K— Affairs—having learnt of my Agency thro you &: &c—I answered him—namely—to what was generally known. viz: that the good Genl K— had previous—to his leaving this Country left you his sole Executor—by his Will—to which—the late John Dawson—then a Member of Congress and my self were Witnesses—and that the Contents thereof were—in trust—to you—for Charitable purposes—at your decretion—to all which he had previously been informed—at length Mr King informed me—the Cause of his inquiries—was at the particular request of Genl John Armstrong—who—while in France—had a Son—Named After the Genl—and to whom he the Genl K— had  made in a 2d Will a bequeth—but to what Amot Mr King—did not say—
            as I had a slight knowledge of Mr King—previous to his Marig Mariage with Miss Alsop whose father Mr John Alsop I was well acquainted—and at whose request Mr King—when Appointed Minister to England was desired to tender his Mr Alsops respects to me—at his departure from Philada—of which I now reminded him—Mr King insisted on my calling on him—at his Lodgings—Crawfords Hotell—of this Opportunity I shall avail myself and thereby probably may learn more particulars respecting this said—unexpected—(improbable Claim) of Genl Armstrongs Son—I added—from the knowledge I had of the Correct Character the pure—Sincere & Honorable intentions & delicate Motives of the good General—at all events—if such an Alteration of  His former Will—had taken place—I had not the smalest doubt but that the good Genl K— had—at the same time, transmitted correct information to Mr Jefferson of the fact, for his Mr Jefferson Goverment, of course Genl Armstrong should—or Ought to make his Communications direct to Mr Jefferson on so delicate & particular a subject—meanwhile I shall endeavor to learn & advise you—and if any directions from you for my future Govrmt &c:—
            
              Most Respectfully—I am Dr Sir Your Obed: servt
              John Barnes.
            
          
          
            The mail is now Closing
          
        